Exhibit 10.29

LOGO [g74320img001.jpg]

LOAN AGREEMENT

This Agreement dated as of October 17, 2007, is between Bank of America, N.A., a
national banking association (the “Bank”) and BJ’s Restaurants, Inc., a
California corporation (the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

1.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower. The amount of the line of credit (the “Facility No. 1
Commitment”) is Twenty-Five Million and 00/100 Dollars ($25, 000, 000. 00). The
Facility No. 1 Commitment shall be reduced by the aggregate face amount of the
outstanding letters of credit to Union Bank described on Schedule 1 attached
hereto.

 

(b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.

 

(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the Facility No. 1 Commitment. If the Borrower exceeds this limit, the
Borrower will immediately pay the excess to the Bank upon the Bank’s demand.

1.2 Availability Period. The line of credit is available between the date of
this Agreement and September 30, 2012, or such earlier date as the availability
may terminate as provided in this Agreement (the “Facility No. 1 Expiration
Date”).

1.3 Repayment Terms.

 

(a) The Borrower will pay interest on December 31, 2007, and then on the last
day of the third month of each quarter thereafter until payment in full of any
principal outstanding under this facility.

 

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No. 1 Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Facility No. 1 Expiration Date.

1.4 Interest Rate.

 

(a) The interest rate is a rate per year equal to the Bank’s Prime Rate.

 

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 

(c) In addition to interest at the Prime Rate, the Borrower shall pay to the
Bank, an unused commitment fee equal to the applicable Unused Commitment Fee
under Section 1.6 times the actual daily amount by which the Facility No. 1
Commitment exceeds the outstanding principal balance of any loans or letters of
credit issued hereunder. The unused commitment fee shall accrue at all times
during the Availability Period, and shall be paid quarterly in arrears on the
same date that interest payments are due to the Bank under Section 1.3, and on
Facility No. 1 Expiration Date. The unused commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that the
Applicable Rate was in effect.

 

Standard Loan Agreement    1    Revised 2/2005



--------------------------------------------------------------------------------

1.5 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods consisting of one month, two months, three months, or six months, or as
otherwise agreed to by the Bank and the Borrower. The optional interest rates
shall be subject to the terms and conditions described later in this Agreement.
Any principal amount bearing interest at an optional rate under this Agreement
is referred to as a “Portion.” The following optional interest rates are
available:

 

(a) The LIBOR Rate plus the Applicable Margin as defined below.

1.6 Applicable Rate. The Applicable Rate shall be the following amounts per
annum, based upon the Lease Adjusted Leverage Ratio (as defined in the
“Covenants” section of this Agreement), as set forth in the most recent
compliance certificate (or, if no compliance certificate is required, the
Borrower’s most recent financial statements) received by the Bank as required in
the Covenants section; provided, however, that, until the Bank receives the
first compliance certificate or financial statement, such amounts shall be those
indicated for pricing level 1 set forth below:

Applicable Rate

(in percentage points per annum)

 

Pricing
Level

  

Lease and Rental Expense

  

LIBOR Rate

   Unused
Commitment
Fee    Letter of Credit Fee

1

   < 2.25x    plus 0.625    0.070    0.625

2

   < 2.75x    plus 0.875    0.100    0.875

3

   < 3.25x    plus 1.125    0.150    1.125

4

   >= 3.25x    plus 1.375    0.200    1.375

The Applicable Rate shall be in effect from the date the most recent compliance
certificate or financial statement is received by the Bank until the date the
next compliance certificate or financial statement is received; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate or financial statement within five days from the date that such
certificate or statement is due, the Applicable Rate shall be the highest
pricing level set forth above commencing on the sixth day following the due date
until the date such compliance certificate or financial statement is received by
the Bank.

In addition to interest at the applicable LIBOR rate, the Borrower shall pay to
the Bank in accordance with the applicable percentage, an unused commitment fee
equal to the Applicable Rate times the actual daily amount by which the Facility
No. 1 Commitment exceeds the outstanding principal balance of any loans or
letters of credit issued hereunder. The unused commitment fee shall accrue at
all times during the Availability Period, and shall be paid quarterly in arrears
on the same date that interest payments are due to the Bank under Section 1.3,
and on Facility No. 1 Expiration Date. The unused commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that the Applicable Rate was in effect.

 

2. OPTIONAL INTEREST RATES

2.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on December 31, 2007, and then on the last day of each March, June,
September and December, thereafter until payment in full of any principal
outstanding under this Agreement. No Portion will be converted to a different
interest rate during the applicable interest period. Upon the occurrence of an
event of default under this Agreement, the Bank may terminate the availability
of optional interest rates for interest periods commencing after the default
occurs. At the end of each interest period, the interest rate will revert to the
rate stated in the paragraph(s) entitled “Interest Rate” above, unless the
Borrower has designated another optional interest rate for the Portion.

2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
one month, two months, three months or six months. The first day of the interest
period must be a day other than a Saturday or a Sunday on which banks are open
for business in New York and London and dealing in offshore dollars (a “LIBOR
Banking Day”). The last day of the interest period and the actual number of days
during the interest period will be determined by the Bank using the practices of
the London inter-bank market.

 

(b) Each LIBOR Rate portion will be for an amount not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00) or a whole multiple of $100,000 in
excess thereof.

 

(c) The “LIBOR Rate” means the interest rate determined by the following
formula. (All amounts in the calculation will be determined by the Bank as of
the first day of the interest period.)

 

Standard Loan Agreement    2    Revised 2/2005



--------------------------------------------------------------------------------

 

LIBOR Rate =

   London Inter-Bank Offered Rate        (1.00 - Reserve Percentage)

Where,

 

  (i) “London Inter-Bank Offered Rate” means for any applicable interest period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.

 

  (ii) “Reserve Percentage” means the total of the maximum reserve percentages
for determining the reserves to be maintained by member banks of the Federal
Reserve System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages. If
any advance hereunder is not funded by deposits, the Reserve Percentage shall be
0%.

 

(d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Eastern time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(e) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

  (ii) The LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

 

(f) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(g) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

2.3 Future Increases in Aggregate Commitment.

(a) Request for Increase. Provided that no Event of Default has occurred or is
continuing, upon written notice to the Bank, the Borrower may from time to time
request an increase in the Facility No. 1 Commitment by an amount (for all such
requests) not exceeding $25,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000, and (ii) the Borrower may
make a maximum of 3 such requests.

(b) Bank Election to Increase. Bank shall notify Borrower within ten
(10) Business Days whether or not it agrees to increase the Facility No. 1
Commitment, and if, so the amount of the increase and the effective date thereof
(the “Increase Effective Date”).

 

Standard Loan Agreement    3    Revised 2/2005



--------------------------------------------------------------------------------

(c) Effective Date. If the Facility No. 1 Commitment is increased in accordance
with this Section, the Bank and the Borrower shall determine the effective date
(“Increase Effective Date”) and the amount of such increase.

(d) Conditions to Effectiveness of Increase. As a condition precedent to any
such increase, the Borrower shall deliver to the Bank (i) a certificate of the
Borrower, which will contain, among other things, certifications by the Borrower
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article 6 are true and correct on and as of the
Increase Effective Date, and (B) no Event of Default exists, and (ii) any
updated evidence of authority, incumbency certificates, consents of guarantors
or other documents as the Bank may reasonably request.

(e) No Commitment to Increase. Borrower acknowledges that this Section 2.3 is
not a commitment by the Bank to make any future increase in the Facility No. 1
Commitment, and the Bank may approve or reject any request for an increase in
its sole discretion.

2.4 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Bank agrees
(A) from time to time on any Business Day during the period from the date of
this Agreement until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (B) to
honor drafts under the Letters of Credit; provided that the Bank shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit
if as of the date of such L/C Credit Extension, (y) the Total Outstandings would
exceed the Facility No. 1 Commitment or (z) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii) The Bank shall be under no obligation to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Bank from issuing such
Letter of Credit, or any Law applicable to the Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Bank shall prohibit, or request that the Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Bank with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Bank is not
otherwise compensated hereunder) not in effect on the date of this Agreement, or
shall impose upon the Bank any unreimbursed loss, cost or expense which was not
applicable on the date of this Agreement and which the Bank in good faith deems
material to it;

(B) subject to (b)(iii) below, the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

(D) the issuance of such Letter of Credit would violate one or more policies of
the Bank; or

(E) such Letter of Credit is in an initial amount less than $75,000, or is to be
denominated in a currency other than Dollars.

(iii) The Bank shall be under no obligation to amend any Letter of Credit if
(A) the Bank would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Bank in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such L/C Application must be received by the Bank not later
than 1:00 p.m. Eastern time, at least two Business Days (or such later date and
time as the Bank may agree in a particular

 

Standard Loan Agreement    4    Revised 2/2005



--------------------------------------------------------------------------------

instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the Bank: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Bank may require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Bank (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Bank may require.

(ii) Upon the Bank’s determination that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Bank shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Bank’s usual and
customary business practices.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Bank may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Bank to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Bank, the Borrower shall not
be required to make a specific request to the Bank for any such extension. Once
an Auto-Extension Letter of Credit has been issued, the Bank shall, subject to
the terms and conditions set forth herein, permit the extension of such Letter
of Credit to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Bank shall have no obligation to permit the
extension of any Auto-Extension Letter of Credit at any time if it has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of (a)(ii) above or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Bank will also deliver to the Borrower a true and complete copy of
such Letter of Credit or amendment.

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Bank shall notify the Borrower thereof.
Not later than 1:00 p.m. Eastern time on the date of any payment by the Bank
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the Bank in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the Bank, the Borrower shall be deemed to have
requested a borrowing of a Prime Rate Loan to be disbursed on the Honor Date in
an amount equal to the amount of such unreimbursed drawing.

(ii) If the Borrower fails to reimburse the Bank for any drawing under any
Letter of Credit (whether by means of a borrowing or otherwise), such
unreimbursed amount shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate set forth in Section 4.6.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the Bank
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any person for whom any such beneficiary or any
such transferee may be acting), the Bank or any other person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

Standard Loan Agreement    5    Revised 2/2005



--------------------------------------------------------------------------------

(iv) any payment by the Bank under such Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Bank under such Letter of Credit to
any person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any debtor relief law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Bank. The Borrower shall be conclusively
deemed to have waived any such claim against the Bank and its correspondents
unless such notice is given as aforesaid.

(e) Role of Bank. The Borrower agrees that, in paying any drawing under a Letter
of Credit, the Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the person executing or delivering any
such document. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Bank, any of its affiliates, any of the respective officers, directors,
employees, agents or attorneys-in-fact of the Bank and its affiliates, nor any
of the respective correspondents, participants or assignees of the Bank shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of this Section; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Bank, and
the Bank may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the Bank’s willful misconduct
or gross negligence or the Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Bank shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f) Applicability of ISP and UCP. Unless otherwise expressly agreed by the Bank
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the International
Standby Practices 1998 (or such later version thereof as may be in effect at
time of issuance) shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(g) Letter of Credit Fees. The Borrower shall pay to the Bank a Letter of Credit
fee for each standby Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit unless
such maximum amount has been permanently reduced by a partial draw or other
agreed upon reduction in amount). Such letter of credit fees shall be computed
on a quarterly basis in arrears. Such letter of credit fees shall be due and
payable on the last day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each standby Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(h) Documentary and Processing Charges Payable to Bank. The Borrower shall pay
to the Bank the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

Standard Loan Agreement    6    Revised 2/2005



--------------------------------------------------------------------------------

(i) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

The following terms have the meanings indicated for the purposes of this
Section 2.4:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of the Commonwealth of
Massachusetts.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
unreimbursed drawings under all Letters of Credit.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Bank.

“Letter of Credit Expiration Date” means the Facility No. 1 Expiration Date.

“Letter of Credit Sublimit” means an amount equal to the Facility No. 1
Commitment. The Letter of Credit Sublimit is part of, and not in addition to,
the Commitment.

“Outstanding Amount” means (i) with respect to loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Request for Credit Extension” means (a) with respect to a borrowing, conversion
or continuation of a Loan, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower or any
Guarantor, as applicable. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower or Guarantor shall be conclusively presumed
to have been authorized by all necessary corporate action on the part of such
party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such party.

“Total Outstandings” means the aggregate Outstanding Amount of all loans
hereunder and all L/C Obligations.

 

3. FEES AND EXPENSES

3.1 Fees.

Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
reasonable and customary fee for each waiver or amendment in an amount advised
by the Bank at the time the Borrower requests the waiver or amendment. Nothing
in this paragraph shall imply that the Bank is obligated to agree to any waiver
or amendment requested by the Borrower. The Bank may impose additional
requirements as a condition to any waiver or amendment.

 

Standard Loan Agreement    7    Revised 2/2005



--------------------------------------------------------------------------------

4. DISBURSEMENTS, PAYMENTS AND COSTS

4.1 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by wire transfer to an account designated by the Bank pursuant
to pre-approved wire instructions or direct debit to a deposit account as
specified below or, for payments not required to be made by direct debit, by
mail to the address shown on the Borrower’s statement. Each payment shall be
made no later than 3:00 p.m. Eastern time on the date specified herein. All
payments received by the Bank after 3:00 p.m. Eastern time shall be deemed
received on the next succeeding day and any applicable interest or fee shall
continue to accrue.

 

(b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

4.2 Telephone and Telefax Authorization.

 

(a) The Bank may honor telephone or telefax instructions for advances or
repayments given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.

 

(b) Advances will be deposited in and repayments will be withdrawn from account
number 14595-154324 owned by the Borrower or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower; provided,
however, that this provision shall not apply if the Borrower provides wire
instructions to the Bank for the disbursement of any advance, or if the Borrower
has notified the Bank that it elects to wire funds due to the Bank for
repayments.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions, except that this indemnity shall not
apply to any liability, loss or cost arising from the Bank’s gross negligence.
This paragraph will survive this Agreement’s termination, and will benefit the
Bank and its officers, employees, and agents.

4.3 Direct Debit (Pre-Billing).

 

(a) Unless the the Borrower elects to wire payments directly to the Bank
pursuant to pre-approved instructions, the Borrower agrees that the Bank will
debit deposit account number 14595-15324 owned by the Borrower or such other of
the Borrower’s accounts with the Bank as designated in writing by the Borrower
(the “Designated Account”) on the date each payment of principal and interest
and any fees from the Borrower becomes due (the “Due Date”).

 

(b) Prior to each Due Date, the Bank will mail to the Borrower a statement of
the amounts that will be due on that Due Date (the “Billed Amount”). The bill
will be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

 

(c) Unless the Borrower elects to wire payments directly to the Bank pursuant to
pre-approved instructions, the Bank will debit the Designated Account for the
Billed Amount, regardless of the actual amount due on that date (the “Accrued
Amount”). If the Billed Amount debited to the Designated Account differs from
the Accrued Amount, the discrepancy will be treated as follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

 

Standard Loan Agreement    8    Revised 2/2005



--------------------------------------------------------------------------------

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

(d) The Borrower will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

 

(e) The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank at the address specified at the end of this
Agreement.

4.4 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

4.5 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

4.6 Default Rate. Upon the occurrence of any default or after maturity or after
judgement has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs which
are not paid when due, will at the option of the Bank bear interest at a rate
which is 2.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.

 

5. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

5.1 Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

5.2 Governing Documents. Copies of the Borrower’s and each Guarantor’s
organizational documents.

5.3 Payment of Fees. Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled “Reimbursement
Costs.”

5.4 Good Standing. Certificates of good standing for the Borrower from its state
of formation and from any other state in which the Borrower is required to
qualify to conduct its business.

5.5 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

 

Standard Loan Agreement    9    Revised 2/2005



--------------------------------------------------------------------------------

5.6 Subsidiary Guaranties. Unconditional guaranties from all of the Borrower’s
subsidiaries. The Borrower shall cause any subsidiary formed or acquired after
the date of this Agreement to deliver to the Bank, within ten (10) days of
written request, its unconditional guaranty of the Borrower’s obligations to the
Bank hereunder, which guaranty shall be in form and substance substantially
similar to the form of guaranty provided by each of the Borrower’s current
subsidiaries in favor of the Bank on or about the date of this Agreement.

5.7 Existing Agreement. Evidence that the existing credit agreement with Union
Bank of California (“Existing Credit Agreement”) has been or concurrently with
the closing of this credit arrangement is being terminated, and all liens
securing obligations under the Existing Credit Agreement (if any) have been or
concurrently with the closing of this credit arrangement are being released.

5.8 Legal Opinion. A written opinion from Borrower’s legal counsel , covering
such matters as the Bank may require, including the due organization and legal
existence of the Borrower and each guarantor, and the enforceability of the loan
documents. The legal counsel and the terms of the opinion must be acceptable to
the Bank.

 

6. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

6.1 Formation. If the Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.

6.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

6.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.

6.4 Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.

6.5 No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which the Borrower is bound.

6.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s (and any guarantor’s) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower (or any guarantor). If the Borrower is comprised of the trustees
of a trust, the foregoing representations shall also pertain to the trustor(s)
of the trust.

6.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, would impair the Borrower’s
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.

6.8 Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.

6.9 Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease
(excluding any lease obligations in which there is a bona fide dispute with the
lessor, provided, however, that such disputed lease obligations shall not exceed
in the aggregate $3,000,000), commitment, contract, instrument or obligation,
except as have been disclosed in writing to the Bank.

6.10 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank or are not material to the
Borrower’s financial condition or ability to repay the loan.

 

Standard Loan Agreement    10    Revised 2/2005



--------------------------------------------------------------------------------

6.11 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

6.12 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

6.13 Environmental Compliance. The Borrower and its subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Environmental Laws”
means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems. “Material Adverse Effect” means a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower or the Borrower and its subsidiaries taken as a whole.

6.14 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any governmental authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any unfunded pension liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

The following terms have the meanings indicated for the purposes of this
Section 6.14:

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a reportable event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

Standard Loan Agreement    11    Revised 2/2005



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

6.15 Subsidiaries. As of the Closing Date, the Borrower has no subsidiaries
other than those specifically disclosed to the Bank and has no equity
investments in any other corporation or entity other than those specifically
disclosed to the Bank.

6.16 Disclosure. The Borrower has disclosed to the Bank all agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

 

7. COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

7.1 Use of Proceeds.

 

(a) To use the proceeds of Facility No. 1 to fund restaurant and brewery
development, capital expenditures, letters of credit, working capital and for
other general corporate purposes.

 

(b) The proceeds of the credit extended under this Loan Agreement may not be
used directly or indirectly to purchase or carry any “margin stock” as that term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System, or extend credit to or invest in other parties for the purpose of
purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

7.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

 

(a) Within ninety (90) days of the fiscal year end, the annual financial
statements of the Borrower, certified and dated by an authorized financial
officer. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated basis.

 

(b) Within forty five (45) days of the period’s end, quarterly financial
statements of the Borrower, certified and dated by an authorized financial
officer. These financial statements may be company-prepared. The statements
shall be prepared on a consolidated basis.

 

(c) Within sixty (60) days after the first day of each fiscal year, a budget and
financial forecast prepared by the Borrower for such fiscal year, which budget
and financial forecast shall include income statement, balance sheet and cash
flow statement prepared on a quarterly basis. The Bank acknowledges that budgets
and forecasts are subject to risks and uncertainties and other factors which may
cause actual results to be materially different from those budgeted or
forecasted.

 

(d)

Within ninety (90) days of the end of each fiscal year and within forty five
(45) days of the end of each quarter, a compliance certificate of the Borrower
signed by an authorized financial officer, and setting forth (i) the information

 

Standard Loan Agreement    12    Revised 2/2005



--------------------------------------------------------------------------------

 

and computations (in sufficient detail) to establish that the Borrower is in
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished and (ii) whether there existed as of
the date of such financial statements and whether there exists as of the date of
the certificate, any default under this Agreement and, if any such default
exists, specifying the nature thereof and the action the Borrower is taking and
proposes to take with respect thereto.

7.3. Fixed Charge Coverage Ratio. To maintain on a consolidated basis a Fixed
Charge Ratio of at least 2.0 to 1.0. “Fixed Charge Ratio” means the ratio of
(a) the sum of EBITDA plus Rental Expense, to (b) the sum of Interest Expense
and Rental Expense. “EBITDA” means net income, less income or plus loss from
discontinued operations and extraordinary items, plus any non-cash stock based
compensation, plus pre-opening expenses, plus income taxes, plus interest
expense, plus depreciation, depletion and amortization. This ratio shall be
calculated at the end of each reporting period for which the Bank required
financial statements, using the results of the twelve-month period ending with
that reporting period. “Rental Expense” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, the operating lease expense of the
Borrower and its Subsidiaries determined in accordance with GAAP for leases with
an initial term greater than one year, as disclosed in the notes to the
consolidated financial statements of the Borrower and its Subsidiaries.
“Interest Expense” means, for any period, for the Borrower and its Subsidiaries
on a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of
Rental Expense with respect to such period under capital leases that is treated
as interest in accordance with GAAP.

7.4 Total Lease Adjusted Leverage Ratio. To maintain on a consolidated basis a
Total Lease Adjusted Leverage Ratio of not more than 4.50 to 1.0. “Total Lease
Adjusted Leverage Ratio” means the ratio of (a)Total Funded Debt plus eight
(8) times Rental Expense, to (b) EBITDA plus Rental Expense. “Total Funded Debt”
means all outstanding liabilities for borrowed money and other interest-bearing
liabilities, including current and long-term debt, less the non-current portion
of Subordinated Liabilities. “Subordinated Liabilities” means liabilities
subordinated to the Borrower’s obligations to the Bank in a manner acceptable to
the Bank in its sole discretion. “EBITDA” has the meaning set forth in
Section 7.3.

7.5 Dividends and Distributions. There shall be no limitation hereunder on
dividends, redemptions of stock or membership interests, distributions and
withdrawals (as applicable) to its owners, as long as:

 

(a) Lease Adjusted Leverage Ratio < 4.25x;

7.6 [Intentionally Omitted]

7.7 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank’s written consent. This
does not prohibit:

 

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

 

(b) Endorsing negotiable instruments received in the usual course of business.

 

(c) Obtaining surety bonds in the usual course of business.

 

(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank and leases entered into by the
Borrower in the ordinary course of business.

 

(e) Existing Letters of Credit in favor of Union Bank described on Schedule 1
attached hereto, provided that such letters of credit shall not be amended or
extended and shall terminate on or before December 31, 2007.

7.8 Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on property the Borrower now or later owns, except:

 

(a) Liens and security interests in favor of the Bank.

 

(b) Liens for taxes not yet due.

 

(c) Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 

(d) Liens incurred in the ordinary course of Borrower’s business.

 

Standard Loan Agreement    13    Revised 2/2005



--------------------------------------------------------------------------------

(e) Sale and leaseback transactions in the aggregate of $20,000,000 during the
term of this Agreement.

7.9 Maintenance of Assets.

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business.

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so, except that
the Borrower may dispose of assets that are in disrepair or obsolete at less
than fair market value in the ordinary course of its business.

(c) To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition.

7.10 Investments. Not to have any existing, or make any new, investments in any
individual or entity, or make any capital contributions or other transfers of
assets to any individual or entity, except for:

 

(a) Existing investments disclosed to the Bank in writing.

 

(b) Investments in the Borrower’s current subsidiaries or any investment or
joint venture the purpose of which is the owning, operating or managing of BJ’s
restaurants and breweries.

 

(c) Investments in any of the following:

 

  (i) certificates of deposit;

 

  (ii) U.S. treasury bills and other obligations of the federal government;

 

  (iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission);

 

  (iv) investments in the ordinary course of the Borrower’s business.

7.11 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity, except for:

 

(a) Existing extensions of credit disclosed to the Bank in writing.

 

(b) Extensions of credit to the Borrower’s current subsidiaries.

 

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

7.12 [INTENTIONALLY OMITTED]

7.13 Change of Ownership. Not to cause, permit, or suffer any change in capital
ownership such that there is a change of more than twenty-five percent (25%) in
the direct or indirect capital ownership of the Borrower.

7.14 Additional Negative Covenants. Not to, without the Bank’s written consent:

(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture (other than investments or
joint ventures permitted by section 7.10), or a member of a limited liability
company, except that (a) any subsidiary of the Borrower may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
entity, or (ii) any one or more other subsidiaries, provided that when any
guarantor is merging with another subsidiary, the guarantor shall be the
continuing or surviving entity; and (b) any subsidiary of the Borrower may
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or to another subsidiary, provided that if the
transferor in such a transaction is a guarantor, then the transferee must either
be the Borrower or a guarantor.

(b) Acquire or purchase a business or its assets, provided that there is no bank
consent or other limitation on the Borrower’s ability to acquire or purchase a
business or its assets, as long as:

Lease Adjusted Leverage Ratio < 4.25x;

 

Standard Loan Agreement    14    Revised 2/2005



--------------------------------------------------------------------------------

(c) Engage in any business activities substantially different from the
Borrower’s present business.

(d) Liquidate or dissolve the Borrower’s business.

(e) Voluntarily suspend the Borrower’s business.

7.15 Notices to Bank. To promptly notify the Bank in writing of:

 

(a) Any lawsuit over $3,000,000.00 against the Borrower (or any guarantor or, if
the Borrower is comprised of the trustees of a trust, any trustor).

 

(b) Any substantial dispute between any governmental authority and the Borrower
(or any guarantor or, if the Borrower is comprised of the trustees of a trust,
any trustor).

 

(c) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default; except that
notice is not required hereunder in advance of the expiration of the cure period
for any payment default under Section 8.1 or in advance of the filing date of
any financial information required to be furnished to the Bank under Section 7.
2.

 

(d) Any material adverse change in the Borrower’s (or any guarantor’s, or, if
the Borrower is comprised of the trustees of a trust, any trustor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 

(e) Any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

 

(f) Any actual contingent liabilities of the Borrower (or any guarantor or, if
the Borrower is comprised of the trustees of a trust, any trustor), and any such
contingent liabilities which are reasonably foreseeable and would be disclosed
in filings with the Securities and Exchange Commission.

7.16 Insurance.

 

(a) General Business Insurance. To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy shall provide for at
least 30 days prior notice to the Bank of any cancellation thereof.

7.17 Compliance with Laws. To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business. The Bank shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.

7.18 ERISA Plans. Promptly during each year, to pay and cause any subsidiaries
to pay contributions adequate to meet at least the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

7.19 Books and Records. To maintain adequate books and records.

7.20 Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.

 

Standard Loan Agreement    15    Revised 2/2005



--------------------------------------------------------------------------------

7.21 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

 

8. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

8.1 Failure to Pay. The Borrower fails to make a payment under this Agreement
within five (5) days of date when due.

8.2 Other Bank Agreements. Any default occurs under any other agreement the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has with the Bank or any affiliate of the Bank. For purposes of this
Agreement, “Obligor” shall mean any guarantor, any party pledging collateral to
the Bank, or, if the Borrower is comprised of the trustees of a trust, any
trustor.

8.3 Cross-default. Any default occurs under any agreement in excess of
$3,000,000 in connection with any credit the Borrower (or any Obligor) or any of
the Borrower’s related entities or affiliates has obtained from anyone else or
which the Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has guaranteed and such failure continues for 30 days.

8.4 False Information. The Borrower or any Obligor has given the Bank materially
false or misleading information or representations.

8.5 Bankruptcy. The Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or the Borrower, any Obligor, or any
general partner of the Borrower and such involuntary proceeding is not dismissed
within ninety (90) days of filing, or of any Obligor makes a general assignment
for the benefit of creditors.

8.6 Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

8.7 Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $3,000,000.00 or more in excess of any insurance coverage.

8.8 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in the Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit; or the Bank reasonably determines that it is insecure for any
other reason.

8.9 Government Action. Any government authority takes action that the Bank
reasonably believes materially adversely affects the Borrower’s or any Obligor’s
financial condition or ability to repay.

8.10 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.

8.11 ERISA Plans. Any one or more of the following events occurs with respect to
a Plan of the Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of the Borrower:

 

(a) A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.

 

Standard Loan Agreement    16    Revised 2/2005



--------------------------------------------------------------------------------

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

8.12 Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by the Borrower (or any other party
named in the Covenants section) to comply with the financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrower or the Bank.

 

9. ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

9.2 Massachusetts Law. This Agreement is governed by Massachusetts law.

9.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign this loan, and may exchange information about the Borrower (including,
without limitation, any information regarding any hazardous substances) with
actual or potential participants or assignees. If a participation is sold or the
loan is assigned, the purchaser will have the right of set-off against the
Borrower.

9.4 Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

 

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.

 

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

 

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

 

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

 

Standard Loan Agreement    17    Revised 2/2005



--------------------------------------------------------------------------------

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

 

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

9.5 Severability; Waivers. If any part of this Agreement is not enforceable, the
rest of the Agreement may be enforced. The Bank retains all rights, even if it
makes a loan after default. If the Bank waives a default, it may enforce a later
default. Any consent or waiver under this Agreement must be in writing.

9.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.

9.7 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

9.8 Indemnification. The Borrower will indemnify and hold the Bank harmless from
any loss, liability, damages, judgments, and costs of any kind relating to or
arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or

 

Standard Loan Agreement    18    Revised 2/2005



--------------------------------------------------------------------------------

proceeding related to or arising out of this Agreement, any such document, or
any such credit. This indemnity includes but is not limited to attorneys’ fees
(including the allocated cost of in-house counsel). This indemnity extends to
the Bank, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns. This indemnity will
survive repayment of the Borrower’s obligations to the Bank. All sums due to the
Bank hereunder shall be obligations of the Borrower, due and payable immediately
without demand.

9.9 Notices. Unless otherwise provided in this Agreement or in another agreement
between the Bank and the Borrower, all notices required under this Agreement
shall be personally delivered or sent by first class mail, postage prepaid, or
by overnight courier, to the addresses on the signature page of this Agreement,
or sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

9.10 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

9.11 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

9.12 Limitation of Interest and Other Charges. If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by the Bank as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the loan
evidenced hereby, shall be deemed by any competent court of law, governmental
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by the Bank to the Borrower under applicable law, then, during such time
as such rate of interest would be deemed excessive, that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest so permitted shall be deemed a voluntary prepayment of
principal. As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof; provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Agreement shall be governed by such new law as of its effective date.

9.13 Lien and Setoff. The Borrower hereby grants to the Bank a right of setoff
as security for all of the Borrower’s liabilities and obligations to the Bank,
whether now existing or hereafter arising, upon and against all the deposits,
credits, collateral and property of the Borrower (other than clients’ trust and
other fiduciary accounts or escrows) now or hereafter in the possession,
custody, or control of the Bank or any entity under the control of Bank of
America Corporation and its successors and assigns or in transit to any of them.
At any time after an Event of Default, without further demand or notice (any
such notice being expressly waived by the Borrower), the Bank may setoff the
same or any part thereof and apply the same to any liability or obligation of
the Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the loan evidenced hereby.

9.14 Termination. The Borrower may, upon notice to the Bank, terminate the Line
of Credit, or from time to time permanently reduce the Line of Credit; provided
that (i) any such notice shall be received by the Bank five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrower shall not terminate or reduce the Line of
Credit if, after giving effect thereto and to any concurrent prepayments
hereunder, the outstanding balance would exceed the Facility No. 1 Commitment,
All fees accrued until the effective date of any termination or reduction of the
Line of Credit shall be paid on the effective date of such termination or
reduction. This Agreement shall continue in full force and effect until all
obligations to the Bank hereunder have been paid and/or satisfied in full.

 

Standard Loan Agreement    19    Revised 2/2005



--------------------------------------------------------------------------------

The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.

 

Borrower:     Bank: BJ’s Restuarants, Inc.     Bank of America, N.A. By:      
(Seal)   By:       ______________, ______________       ______________,
______________        

Angelo Maragos

Vice President

                  Witness      

 

Address where notices to BJ’s Restuarants, Inc. are to be sent:    Address where
notices to the Bank are to be sent:

Greg Levin

Chief Financial Officer

BJ’s Restaurants, Inc.

7755 Center Avenue, Suite 300

Huntington Beach, CA 92647

(p) 714- 500- 2440

(f) 714 -500- 2416

(e) glevin@bjsrestaurants.com

  

Angelo Maragos

Bank of America, N.A.

100 Federal Street, MA5-100-09-06

Boston, MA 02110

(p) 617-434-0181

(f) 617-434-0637

(e) angelo.g.maragos@bankofamerica.com

 

 

Jeffrey Seabron

Bank of America, N.A.

100 Federal Street, MA5-100-09-06

Boston, MA 02110

(p) 617-434-4796

(f) 617-434-0800

(e) jeffrey.m.seabron@bankofamerica.com

Affiliate Sharing Notice. Notice to Individual Borrowers, Guarantors and
Pledgors (“Obligors”): From time to time Bank of America, N.A. (the “Bank”) may
share information about the Obligor’s experience with Bank of America
Corporation (or any successor company) and its subsidiaries and affiliated
companies (the “Affiliates”). The Bank may also share with the Affiliates
credit-related information contained in any applications, from credit reports
and information it may obtain about the Obligor from outside sources. If the
Obligor is an individual, the Obligor may instruct the Bank not to share this
information with the Affiliates. The Obligor can make this election by
(1) calling the Bank at 1.888.341.5000, (2) visiting the Bank online at
www.bankofamerica.com, selecting “Privacy & Security,” and then selecting “Set
Your Privacy Preferences,” or (3) contacting the Obligor’s client manager or
local banking center. To help the Bank complete the Obligor’s request, the
Obligor should include the Obligor’s name, address, phone number, account
number(s) and social security number. If the Obligor makes this election,
certain products or services may not be made available to the Obligor. This
request will apply to information from applications, consumer reports and other
outside sources only, and may take six to eight weeks to be fully effective.
Through the normal course of doing business, including servicing the Obligor’s
accounts and better serving the Obligor’s financial needs, the Bank will
continue to share transaction and account experience information, as well as
other general information among the Affiliates. The Bank may change this policy
from time to time. Visit our website, www.bankofamerica.com, for the latest
policy.

USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.

 

Standard Loan Agreement    20    Revised 2/2005



--------------------------------------------------------------------------------

SCHEDULE 1

UNION BANK LETTERS OF CREDIT

BJ’s Restaurants, Inc

Outstanding Letters of Credit

 

Bank

  

Beneficiary

   Amount    Expires    Policy Year

Union Bank of California

   Chubb    100,000    10/31/07    11/02-10/03

Union Bank of California

   Chubb    310,000    10/31/07    11/03-10/04

Union Bank of California

   Zurich    1,260,000    10/31/07    11/04-10/06

Union Bank of California

   Zurich    600,000    01/08/08    11/06-10/07                     2,270,000   
                